United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Belvoir, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1774
Issued: February 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 26, 2011 appellant sought appeal from a June 21, 2011 decision of the Office of
Workers’ Compensation Programs (OWCP) which found that he abandoned his request for an
oral hearing. On appeal appellant stated that he did not receive the letter from OWCP providing
the hearing date as it was sent to the wrong address. The Board assigned Docket No. 11-1774.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP.
On December 23, 2010 appellant, then a 54-year-old supply technician, filed a traumatic
injury claim (Form CA-1) alleging that he fell from his chair and injured his knees, left elbow
and chest in the performance of duty on December 20, 2010. By decision dated February 8,
2011, OWCP denied appellant’s claim on the grounds that the evidence submitted was not
sufficient to establish fact of injury. On March 3, 2011 appellant requested an oral hearing,
indicating an address in Fredericksburg, Virginia. In a letter dated April 29, 2011 OWCP
notified appellant that an oral hearing was scheduled for June 6, 2011 at 12:00 p.m. in
Washington, DC. OWCP mailed the letter to a similar address in Stafford, Virginia. By decision
dated June 21, 2011, an OWCP hearing representative found that appellant abandoned his

request for a hearing as he received written notification of the hearing 30 days in advance and he
failed to appear.
Section 10.617(b) of OWCP’s regulations require OWCP to mail a notice of the time and
place of the hearing to appellant at least 30 days before the scheduled date.1 OWCP has the
burden of proving that it mailed a notice of a scheduled hearing to appellant.2 Under the mailbox
rule, it is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual. This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.3
However, as a rebuttable presumption, receipt will not be assumed when there is evidence of
nondelivery.4 Also, it is axiomatic that the presumption of receipt does not apply where a notice
is sent to an incorrect address.5 OWCP mailed the April 29, 2011 letter notifying appellant of
the time and place of the hearing to an incorrect address in Stafford, Virginia and not to
appellant’s correct home address in Fredericksburg, Virginia. Thus, the Board finds that OWCP
did not meet its burden of proof to establish that it mailed a notice of a scheduled hearing to
appellant. For this reason, the case will be remanded to OWCP for proper adjudication of
appellant’s request for an oral hearing before an OWCP hearing representative. Following this
and any necessary further development, OWCP shall issue a de novo decision. Accordingly,

1

20 C.F.R. § 10.617(b). Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to receive a hearing upon writing to the
address specified in the decision within 30 days of the date of the decision for which a hearing is sought. 5 U.S.C.
§ 8124(b)(1); 20 C.F.R. § 10.616(a).
2

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

3

See Michelle Lagana, 52 ECAB 187 (2000).

4

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued September 14, 2009).

5

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

2

IT IS HEREBY ORDERED THAT the June 21, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

